Per Curiam.
This is an appeal from an order of the district court confirming a sale of real estate made by the sheriff of *551Custer county under a decree of foreclosure. The property was appraised at $2,000. Several witnesses for appellants fixed its value at $8,000. There is nothing to indicate that the appraisers acted fraudulently, and it is not even certain that they committed an error of judgment. In these circumstances, it. is clear that the order of confirmation should be, and it is,
Affirmed.